Grant, J.
(after stating the facts). The theory of the declaration evidently is that the construction of this machine was faulty in locating the lever by which the hood was raised. There is no claim upon this record that the machine was originally faulty in that respect, but the claim is that for some reason this lever at the time of the accident had moved farther to the south, and was located towards and over the south part of the machine. The only reason given for such change, if any change there was, is attributed by one of plaintiff’s witnesses to “the wear of the bolt where it was fastened to the clutch, the wearing of the hole,” for which reason the lever would swing away from the operator farther than it formerly did. The liability, if any, depends not upon any negligence in the original construction, but upon negligence in not repairing upon notice or knowledge of the defect, or in a failure to inspect. The machine was one in common use. It was unsafe to stand or pass in front of the machine when in operation, because of the liability of the boards to fly back. Every operator, including plaintiff, knew this, and always stood at the side of the machine. Defendant expected its operators to stand there, and had the right to assume that they would stand there in a place of absolute safety. Plaintiff claims that the end of the *15hood lever was in a different place from what it was when he first worked upon the machine. The other operators had evidently found no difficulty in avoiding the danger. This appears from the plaintiff’s own witnesses. No one had before complained or given any notice of any change in the position of the lever. He testified that he was shorter than the other operators.
Can defendant be held liable because the plaintiff was shorter in stature than other operators? He knew the height of the other operators and his own as well as did his employer. The lever was at the same height above the machine as when he operated it before. He knew the necessity of a rope as well as any one if he could not reach the lever. The lever was in plain sight, but little above the plaintiff’s head. He could have seen at a glance the location of the lever, and, if too high for him to reach, he could easily have attached a rope to it before starting the machine. But, assuming that he did not look and see the situation until the machine was choked, he then saw that the lever was beyond his reach, and that he could only reach it by placing himself directly in front of the machine, where he knew that injury was almost certain to follow if he raised the lever, and liable to follow if he did not raise it. Was his action justified by the law? He was not a stranger in a strange place. If he could not reach the lever in safety, it was his duty to stop the machine and remedy the defect without danger to himself. This he could have done by going around the machine, a distance not exceeding sixty feet, and applying the lever to stop it. This would have taken him not to exceed ten or twelve seconds if he walked at the rate of three miles per hour, and not more than half that time if he ran. The time required was almost unappreciable. Instead of taking this course or adopting some other means to reach the lever, he placed himself directly in front of the machine. His sole excuse for thus exposing himself to danger is that he did not realize what he was ■ doing. He testified as follows:
*16“Q. State whether or not you realized, when you reached for the lever the second time, that you were getting in front of the machine ?
“A. I did not. I reached in haste.”
On cross-examination he said:
“ I must have stepped in front of the machine when I got hurt. I stepped in front of it when I reached for the lever.
“Q. Now, before doing that, you had thought, had you, that it would be dangerous for you to cross over there to relieve the tightener, as you stated a while ago ?
“A. I didn’t have time to think. It was all done in an instant, almost. * * *
“Q. Now, if you had stopped to think, and it had occurred to you that it was dangerous to get in front of the saw, either to get the hood lever or the tightener lever, you would not have done it, would you ?
“A. Didn’t have time to think about anything.
“Q. Now, if that had occurred to you that the board was caught in there, and that it might be dangerous to get in front of it in attempting to reach one of these levers, there was nothing to prevent you dropping on your hands and knees and being below the bed of the table, so you could have gotten over there to the tightener lever ?
‘ ‘A. I never thought of it.
“Q. I don’t claim that you thought of it, but I say there was nothing to prevent your doing that ?
‘ ‘A. I don’t know of anything of that kind. It might possibly have been done.”
It is apparent that there was no necessity .or occasion for the plaintiff to place himself in this position of danger. His employer had never required it, and never expected it. The defendant cannot be held liable because plaintiff acted hastily, and without thought. If the lever was in fact beyond his reach, there is no testimony that the defendant expected or required the operator to expose himself by standing in front of the machine in the attempt to reach it. It is clear that he unthinkingly and hastily assumed a risk which his employer did not require him to take, and had no reason to believe that he would take. He knew that this machine was liable at any time to *17throw out a board. He could and should have kept out of its path. His employer is not responsible for the consequences of his unnecessary and thoughtless act.
Judgment reversed, and new trial ordered.
Moore, C. J., and Blair, Montgomery, and Ostrander, JJ., concurred.